Citation Nr: 0821413	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by painful joints and muscles.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include memory loss and 
nervousness.

3.  Entitlement to a compensable disability evaluation for 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.H. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1995.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the benefits sought on 
appeal.  The Board notes that during the pendency of this 
appeal, the veteran's file was transferred to the RO in 
Louisville, Kentucky.

The Board remanded the case to the RO for a Board hearing in 
September 2007.  The veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2008; the hearing transcript has been associated with the 
claims file.  The Board finds that an additional remand is 
necessary prior to review of the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Painful Joints and Muscles

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran has not been afforded a VA examination which 
addresses his claimed painful joints and muscles.  The 
veteran contends that he has painful joints and muscles which 
he attributes to an in-service motorcycle accident.  Service 
medical records show that the veteran did sustain injuries in 
a motorcycle accident while in service.  VA treatment records 
reflect diagnoses of degenerative joint disease in the knees 
and spondiloarthritis.  VA and private treatment records also 
note that the veteran was in a post-service truck accident 
for which he was receiving workers' compensation.  

The RO should obtain any outstanding workers' compensation 
medical records which may be relevant to the veteran's claim.  
Thereafter, the RO should refer the claim for a VA 
examination determine if any current diagnosis relating to 
the veteran's painful joints and muscles, is related to his 
in-service motorcycle accident versus a post-service motor 
vehicle accident, or otherwise related to the veteran's 
military service.

2.  PTSD

In various statements, the veteran has described a stressor 
which occurred while he was temporarily stationed in Bombay, 
India in January 1991 or February 1991.  The veteran was 
conducting radio operations in an abandoned building on an 
airfield at night.  Reportedly, people in black uniforms, 
armed with automatic weapons, entered the building and 
questioned the veteran at gunpoint.  His Master Sergeant 
arrived shortly thereafter and was questioned as well.  The 
veteran stated that the only witness was the Master Sergeant, 
and that if any reports were made, it was handled by the 
Master Sergeant.  The full name of the Master Sergeant is 
shown in the veteran's personnel records.  The veteran 
reported that after the incident, he had difficulty with 
sleep and with alcohol abuse.  Service medical records show 
that the veteran was voluntarily admitted for rehabilitation 
for alcohol abuse in 1994.  No mention was made of the 
veteran's described stressor in his treatment report.

The veteran has a current diagnosis of PTSD which has been 
related to his military experiences.  His Form DD 214 and 
service personnel records do not confirm that he engaged in 
combat with the enemy.  Thus, in the case of a noncombat-
related stressor, the record must contain service records or 
other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  In view of the veteran's diagnosis of PTSD, the 
Board finds that verification of the stressors must be 
attempted from appropriate sources as an official report of 
the incident may be contained in unit or other official 
records.  

If the RO finds that the veteran's claimed stressors are 
corroborated by sufficient evidence, then the veteran should 
be afforded a VA psychiatric examination in order to 
determine if the veteran has a confirmed diagnosis of PTSD 
related to a verified stressor. 38 U.S.C.A. § 5103A (d).

3.  Hypertension

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002). Where a 
claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During the veteran's January 2008 Travel Board hearing, the 
veteran indicated that his hypertension had worsened.  He 
reported that his medication for treatment of hypertension 
had been increased at VA.  The veteran's most recent VA 
examination report and VA medical records are dated in March 
2005. 

The RO should obtain any outstanding VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 5103A 
(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.")  
Thereafter, in order to ensure due process, the claim is 
remanded for a new VA examination to determine the current 
level of the veteran's disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding 
VA treatment records and should associate 
them with the claims file.  If the search 
for such records has negative results, 
the RO should notify the veteran and 
place a statement to that effect in the 
veteran's claims file.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran in conjunction 
with his workers' compensation claim for 
a post-service truck accident.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should refer the case for a 
comprehensive VA examination in the 
appropriate specialty to determine if the 
veteran has a disability of the joints 
and muscles related to service.  The 
claims folder should be made available to 
the examiner for review prior to 
examination.  The examiner should review 
the entire claims file, to include 
service medical and post-service 
treatment records.  The examiner should 
identify any current diagnoses to which 
the veteran's claimed painful joints and 
muscles may be attributed.  The examiner 
should state whether it is at least as 
likely as not that any identified 
diagnosis is etiologically related to the 
veteran's in-service injury, versus a 
noted post-service truck accident, or 
otherwise related to the veteran's 
military service.  The examiner should 
provide a rationale for his or her 
opinion with references to the evidence 
of record.  

4.  The RO should contact the veteran and 
afford him the opportunity to provide 
additional information about the 
stressful events he claims caused his 
PTSD, including the dates and unit of 
assignment at the time of the claimed 
stressor.

5.  The RO should forward the stressor 
information, as well as any additional 
documents deemed necessary, to the 
appropriate custodian(s) of military 
records so that it can provide any 
information that might corroborate the 
stressors claimed by the veteran, to 
include any appropriate unit records for 
the time period during which the veteran 
alleges that his stressor took place.  If 
referral to such sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his stressors claimed to have 
caused PTSD.  All attempts to obtain the 
records should be documented in the 
claims file.

6.  If the RO determines that there is 
credible supporting evidence that an in-
service stressor occurred, the veteran 
should then be scheduled for a VA 
psychiatric examination for the purpose 
of determining whether he has PTSD as a 
result of the corroborated stressor.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein, and the RO must 
specify for the examiner the in-service 
stressor or stressors that it has 
determined to be established by the 
record.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any corroborated 
stressor was sufficient to produce PTSD, 
and whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has PTSD a result of any 
corroborated stressor.

7.  The veteran should be afforded a VA 
examination in the appropriate specialty 
to determine the current severity of his 
hypertension.

8.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
